Opinion per Curiam. The above entitled canse having, upon the motion of appellees, been consolidated with No. 40, “Frank E. Dooling, receiver, etc. v. John W. Davis et al.,” decided at the present term of this court, and the mooted question being identical with the mooted questions involved in that case, for the reasons expressed in the opinion filed in that case the decree of the Circuit Court will be reversed and the cause remanded, with directions to state the account and enter decree accordingly. Reversed and remanded with directions.